Cuyahoga App. No. 57448. Upon consideration of the motion filed by counsel for appellant to continue stay of execution in the above-styled cause to allow appellant to timely file his petition for writ of certiorari in the Supreme Court of the United States,
IT IS ORDERED by the court that the motion to continue stay be, and hereby is, granted, to the extent that execution of sentence is stayed pending appellant’s timely filing of his petition for writ of certiorari in the Supreme Court of the United States, in regard to appellant’s post-conviction appeal, Ohio Supreme Court case No. 00-747.
IT IS FURTHER ORDERED that if such petition is timely filed, this stay shall continue for an indefinite period pending final disposition of that cause by the Supreme Court of the United States.